
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 11, 2018,
by and among CLS HOLDINGS USA, INC, a Nevada corporation (the “Company”), and YA
II PN, LTD., a Cayman Islands exempt company (“Investor”).
WITNESSETH


WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase (i) within 1 business day following the
date hereof (the “First Closing”) a convertible debenture in the form attached
hereto as “Exhibit A” in the principal amount of US$750,000 (the “First
Debenture”), which shall be convertible into shares of the Company’s common
stock, par value US$0.0001 (the “Common Stock”) (as converted, the “First
Debenture Conversion Shares”) and a warrant in the form attached hereto as
“Exhibit B” (the “First Warrant”) to acquire 1,875,000 additional shares of
Common Stock (as and when exercised, the “First Warrant Shares”), and (ii) upon
final closing of the acquisition of the all remaining interests in Oasis LLC’s
from Alternative Solutions, LLC (the “Oasis Acquisition”) including the payment
to the seller of the closing purchase price (the “Second Closing” and
collectively along with the First Closing, the “Closings”) a convertible
debenture in the form attached hereto as “Exhibit A” in the principal amount of
US$500,000 (the “Second Debenture,” and collectively along with the First
Debenture, the “Convertible Debentures”) which shall be convertible into Common
Stock (as converted, the “Second Debenture Conversion Shares,” and collectively,
along with the First Debenture Conversion Shares, the “Conversion Shares”) and a
warrant in the form attached hereto as “Exhibit B” (the “Second Warrant,” and
collectively along with the First Warrant, the “Warrants”) to acquire 1,250,000
additional shares of Common Stock (as and when exercised, the “Second Warrant
Shares,” and collectively with the First Warrant Shares, the “Warrant Shares”)
for a total purchase price of up to US$1,250,000;
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”.

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:
1.          PURCHASE AND SALE OF THE CONVERTIBLE DEBENTURES.
(a)          Purchase of the Convertible Debentures and Warrants.  Subject to
the satisfaction (or waiver) of the terms and conditions of this Agreement, (i)
at the First Closing the Investor agrees to purchase, and the Company agrees to
issue and sell to Investor the First Debenture and the First Warrant in exchange
for the purchase price of US$750,000 (the “First Closing Purchase Price”), and
(ii) at the Second Closing the Investor agrees to purchase, and the Company
agrees to issue and sell to Investor the Second Debenture and the Second
Warrant, in exchange US$500,000 (the “Second Closing Purchase Price” and
collectively along with the First Closing Purchase Price, the “(Purchase
Price”).
(b)          Closing Dates.  The First Closing of the purchase and sale of the
First Debenture and the First Warrant shall take place no later than 10:00 a.m.
Eastern Standard Time on the 1st business day following the date hereof, subject
to notification of satisfaction of the conditions to the First Closing set forth
herein and in Sections 6 and 7 below (or such later date as is mutually agreed
to by the Company and the Investor) (the “First Closing Date”) and the Second
Closing of the purchase and sale of the Second Debenture and the Second Warrant
shall take place as soon as possible upon the completion of the Oasis
Acquisition, provided the Oasis Acquisition has occurred on or before July 20,
2018 (the “Second Closing Deadline”)), subject to notification of satisfaction
of the conditions to the Second Closing set forth herein and in Sections 8 and 9
below (or such other date as is mutually agreed to by the Company and the
Investor) (the “Second Closing Date”) (collectively referred to as the “Closing
Dates”). In the event that the Second Closing has not occurred within two
business days of the Second Closing Deadline, then the obligations of the
parties with respect to the Second Closing shall terminate.
(c)          Form of Payment.  Subject to the satisfaction of the terms and
conditions of this Agreement, (i) on the First Closing Date the Investor shall
deliver to the Company the First Closing Purchase Price, minus the fees to be
paid directly from the proceeds of the First Closing as set forth herein or in a
closing statement executed in connection with the First Closing, and the Company
shall deliver to the Investor the First Debenture and the First Warrant duly
executed on behalf of the Company and (ii) on the Second Closing Date the
Investor shall deliver to the Company the Second Closing Purchase Price, minus
the fees to be paid directly from the proceeds of the Second Closing as set
forth herein or in a closing statement executed in connection with the Second
Closing, and the Company shall deliver to the Investor a the Second Debenture
and the Second Warrant duly executed on behalf of the Company.
2.          INVESTOR’S REPRESENTATIONS AND WARRANTIES.
The Investor represents and warrants, that:
(a)          Investment Purpose.  The Investor is acquiring the Securities for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Investor reserves
2

--------------------------------------------------------------------------------



the right to dispose of the Securities at any time in accordance with or
pursuant to an effective registration statement covering such Securities or an
available exemption under the Securities Act.  The Investor does not presently
have any agreement or understanding, directly or indirectly, with any
corporation, association, partnership, organization, business, individual,
government or political subdivision thereof or governmental agency (“Person”) to
distribute any of the Securities.
(b)          Accredited Investor Status.  The Investor is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.
(c)          Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
(d)          Information.  The Investor and its advisors (and his or, its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information he deemed
material to making an informed investment decision regarding his purchase of the
Securities, which have been requested by the Investor.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management.  Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in Section 3 below.  The
Investor understands that its investment in the Securities involves a high
degree of risk.  The Investor is in a position regarding the Company, which,
based upon employment, family relationship or economic bargaining power, enabled
and enables the Investor to obtain information from the Company in order to
evaluate the merits and risks of this investment.  The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
(e)          No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities, or
the fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(f)          Transfer or Resale.  The Investor understands that except as
provided in the Registration Rights Agreement: (i) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Investor shall have delivered to the
Company an opinion of counsel, in a generally acceptable form to the Company’s
transfer agent pursuant to the Irrevocable Transfer Agent Instructions, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration
requirements, or (C) the Investor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
3

--------------------------------------------------------------------------------



Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”), in each case following the applicable
holding period set forth therein; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
(g)          Legends.  The Investor agrees to the imprinting, so long as is
required by this Section 2(g), of a restrictive legend in substantially the
following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
Certificates evidencing the Conversion Shares or the Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement, as defined in the
Registration Rights Agreement) covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Conversion Shares or
Warrant Shares  pursuant to Rule 144, or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a Registration
Statement if required by the Company’s transfer agent to effect the removal of
the legend hereunder.  If all or any portion of the Convertible Debentures are
converted or the Warrants are exercised by the Investor that is not an Affiliate
of the Company (a “Non-Affiliated Investor”) at a time when there is an
effective and current registration statement to cover the resale of the
Conversion Shares or Warrant Shares, such Conversion Shares and/or Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date if there is an effective and current Registration Statement,
or at such time as such legend is no longer required under this Section 2(g), it
will, no later than 3 Trading Days following the delivery by a Non-Affiliated
Investor to the Company or the Company’s transfer agent of a certificate
representing Conversion Shares and/or Warrant Shares, as the case may be, issued
with a restrictive legend (such 3rd Trading Day,
4

--------------------------------------------------------------------------------



the “Legend Removal Date”), deliver or cause to be delivered to such
Non-Affiliated Investor a certificate representing such shares that is free from
all restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.  The Investor
acknowledges that the Company’s agreement hereunder to remove all legends from
Conversion Shares and/or Warrant Shares is not an affirmative statement or
representation that such Conversion Shares and/or Warrant Shares are freely
tradable.  The Investor, agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 2(g) is
predicated upon the Company’s reliance that the Investor will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
(h)          Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
(i)          Receipt of Documents.  The Investor and his or its counsel has
received and read in their entirety:  (i) this Agreement and each
representation, warranty and covenant set forth herein and the Transaction
Documents (as defined herein); (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; (iii) the Company’s Form 10-K for the fiscal year
ended May 31, 2017; (iv) the Company’s Form 10-Q for the fiscal quarters ended
August 31, 2017, November 30, 2017, and February 28, 2018 (v) the Company’s
current reports on Form 8-K filed since August 29, 2017, and (vi) answers to all
questions the Investor submitted to the Company regarding an investment in the
Company; and the Investor has relied on the information contained therein and
has not been furnished any other documents, literature, memorandum or
prospectus.
(j)          Due Formation of Corporate and Other Investors.  If the Investor is
a corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.
(k)          No Legal Advice From the Company.  The Investor acknowledges, that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  The Investor is relying solely on such counsel and advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
5

--------------------------------------------------------------------------------



3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the  Investor:
(a)          Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
(b)          Intentionally Omitted.
(c)          Organization and Qualification.  The Company and its subsidiaries
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
(d)          Authorization, Enforcement, Compliance with Other Instruments. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Convertible Debentures,
the Warrants, the Registration Rights Agreement, and the Irrevocable Transfer
Agent Instructions entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively the “Transaction
Documents”), and each of the other agreements entered into by the parties hereto
that are contemplated by this Agreement and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited
6

--------------------------------------------------------------------------------



by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.  The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the Registration Statement as required
under the Registration Rights Agreement or perform any of the Company’s other
obligations under the Transaction Documents.
(e)          Capitalization.  The authorized capital stock of the Company
consists of 250,000,000 shares of Common Stock and 20,000,000 shares of
Preferred Stock, par value $0.001 (“Preferred Stock”) of which 50,128,972 shares
of Common Stock and no shares of Preferred Stock are issued and outstanding. 
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  Except as disclosed in the SEC Documents or in Schedule
3(e): (i) none of the Company's capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its subsidiaries; (v) there are
no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vii) the Company does not have any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (viii) the Company and its subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company's or its subsidiaries' respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect.  The
Company has furnished to the Investor true, correct and complete copies of the
Company's Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company's Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto. 
No further approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the
7

--------------------------------------------------------------------------------



Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
(f)          Issuance of Securities.  The issuance of the Convertible Debentures
and the Warrants is duly authorized and free from all taxes, liens and charges
with respect to the issue thereof.  Upon conversion in accordance with the terms
of the Convertible Debentures and the exercise of the Warrants in accordance
with the terms of the Warrants, the Conversion Shares and the Warrant Shares,
respectively, when issued and paid for, if applicable, as provided in the
Convertible Debentures or the Warrants, as applicable, will be validly issued,
fully paid and nonassessable, free from all taxes, liens and charges with
respect to the issue thereof.  The Company has reserved from its duly authorized
capital stock the appropriate number of shares of Common Stock as set forth in
this Agreement.
(g)          No Conflicts.   The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Convertible Debentures and the Warrants, and reservation for
issuance and issuance of the Conversion Shares and Warrant Shares) will not (i)
result in a violation of any certificate of incorporation, certificate of
formation, any certificate of designations or other constituent documents of the
Company or any of its subsidiaries, any capital stock of the Company or any of
its subsidiaries or bylaws of the Company or any of its subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the Primary
Market) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.  The business of the Company and its subsidiaries
is not being conducted, and shall not be conducted in violation of any material
law, ordinance, or regulation of any governmental entity; provided, however, the
Investor acknowledges that the Company operates in the Cannabis industry and may
not in the future comply with federal controlled substances and related federal
law.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof.  Except with respect to filings to be made to comply with
applicable federal and state securities laws in connection with this
transaction, all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.  The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.
(h)          SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC
8

--------------------------------------------------------------------------------



under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) during the 2 years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed within the two years preceding the date hereof as amended after
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”), except for 1 Form 8-K, on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension
(including pursuant to SEC from 12b-25).  The Company has delivered to the
Investor or its representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents, as amended,  complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, as amended, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company and its subsidiaries, as amended, included in the SEC Documents complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements, or (ii) in the
case of unaudited interim statements, to the extent they may exclude footnotes
or may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
(i)          10(b)-5.  The SEC Documents, as of the dates each of them was
filed, as amended, do not include any untrue statements of material fact, nor do
they omit to state any material fact required to be stated therein necessary to
make the statements made, in light of the circumstances under which they were
made, not misleading.
(j)          Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse
Effect.
(k)          Acknowledgment Regarding Investor’s Purchase of the Convertible
Debentures and Warrants.  The Company acknowledges and agrees that the Investor
is acting solely in the capacity of an arm’s length purchaser with respect to
this Agreement and the transactions contemplated hereby.  The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by the Investor or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the Investor’s
purchase of the Securities.  The Company further represents to the Investor that
the Company’s decision to enter into this
9

--------------------------------------------------------------------------------



Agreement has been based solely on the independent evaluation by the Company and
its representatives.
(l)          No Registration.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act.
(m)          Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute or, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
(n)          Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
(o)          Environmental Laws.  The Company and its subsidiaries are (i) in
compliance in all material respects with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance in all material respects with all terms and conditions of any such
permit, license or approval.
(p)          Title.  Neither the Company nor any of its subsidiaries currently
lease any real property.
(q)          Insurance.  Neither the Company nor any of its subsidiaries
currently maintains any insurance.
(r)          Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
10

--------------------------------------------------------------------------------



(s)          Internal Accounting Controls.  Except as set forth in the SEC
documents with regard to the lack of an independent board of directors, or audit
committee  and the lack of an independent body to oversee internal controls over
financial reporting the Company and each of its subsidiaries maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets are compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
(t)          No Material Adverse Breaches, etc.  Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.  Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.
(u)          Tax Status.  The Company and each of its subsidiaries has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
(v)          Certain Transactions.  Except for arm’s length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from third parties
and other than the grant of Company securities disclosed in the SEC Documents
and other than as disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
(w)          Foreign Corrupt Practices.  Neither the Company nor its
subsidiaries, nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or subsidiary, has: (i) directly or indirectly,
used any funds for unlawful
11

--------------------------------------------------------------------------------



contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or its subsidiaries (or made
by any person acting on its behalf of which the Company is aware) which is  in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).
(x)          U.S. Department of Treasury’s Office of Office of Foreign Asset
Control (“OFAC”). Neither the Company or its subsidiaries, nor, to Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
subsidiaries, is a Person that is, or is owned or controlled by a Person that
is:
(a)           on the list of Specially Designated Nationals and Blocked Persons
maintained by OFAC from time to time;
(b)           the subject of any sanctions administered or enforced by OFAC, the
U.S. State Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”);
(c)           has a place of business in, or is operating, organized, resident
or doing business in a country or territory that is, or whose government is, the
subject of OFAC economic sanction program (including, without limitation,
programs related to Crimea, Cuba, Iran, North Korea, Sudan and Syria)
(“Sanctions Programs”).
(y)          Public Law No. 115-44 The Countering America’s Adversaries Through
Sanctions Act (“CAATSA”).  Neither the Company or its subsidiaries, nor, to
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or subsidiaries, is a Person that is, or is owned or controlled by a
Person that has a place of business in, or is operating, organized, resident or
doing business in a country or territory that is, or whose government is, the
subject of sanctions imposed by CAATSA (“CAATSA Sanctions Programs”).
(z)          Financial Crimes Enforcement Network guidance released February 14,
2014 (“FinCEN Guidance”).  Neither the Company nor any director, officer, agent,
employee or affiliate of the Company or subsidiaries, is:
(a)           Assisting in the distribution of marijuana to minors;
(b)           Participating in the diversion of marijuana from states where it
is legal under state law in some form to other states;
(c)           Contributing to adverse public health consequences associated with
marijuana use;
(d)          Facilitating the growing of marijuana on federal property;
(e)           Facilitating the possession of marijuana on federal property;
(f)           Facilitating the flow of revenue from the sale of marijuana to
criminal enterprises;
12

--------------------------------------------------------------------------------



(g)           Facilitating violence or the use of firearms in the cultivation
and distribution of marijuana; and
 
(h)           Using state-authorized marijuana activity as a cover or pretext
for trafficking of other illegal drugs.


(aa)          The Company confirms that neither it nor any person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes material, nonpublic information concerning the Company or its
subsidiaries other than the existence of the transactions contemplated by this
Agreement or the other Transaction Documents, which transactions shall be
publicly disclosed by the Company as soon as possible after the date hereof. 
The Company covenants and agrees that neither the Company, nor any other person
acting on its behalf, will provide the Investor or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto the Investor shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
(bb)          Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
(cc)          Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
(dd)          Registration Rights.  Except as set forth in Schedule (dd), other
than the Investor, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.  There
are no outstanding registration statements not yet declared effective and there
are no outstanding comment letters from the SEC or any other regulatory agency.
(ee)          Private Placement. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investor as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the OTC
Markets Group’s OTCQB Venture Market (the “Primary Market”).
(ff)          Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.  The Company has not, in the
12 months preceding the date hereof, received notice from the Primary Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company
13

--------------------------------------------------------------------------------

is not in compliance with the listing or maintenance requirements of such
Primary Market.  The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.
 
(gg)          Reporting Status.  With a view to making available to the Investor
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports) and (iii) the Company is not an issuer defined as a “Shell
Company.” For the purposes hereof, the term “Shell Company” shall mean an issuer
that meets the description defined in paragraph (i)(1)(i) of Rule 144.
(hh)          Disclosure.  The Company has made available to the Investor and
its counsel all the information reasonably available to the Company that the
Investor or its counsel have requested for deciding whether to acquire the
Securities.  No representation or warranty of the Company contained in this
Agreement (as qualified by the Disclosure Schedule) or any of the other
Transaction Documents, and no certificate furnished or to be furnished to the
Investor at each Closing, or the due diligence questionnaires furnished by the
Company to the Investor, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.
(ii)          Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of any of the Securities, or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
(jj)          Dilutive Effect.  The Company understands and acknowledges that
the number of Conversion Shares issuable upon conversion of the Convertible
Debentures will increase in certain circumstances.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Convertible Debentures in accordance with this Agreement and the Convertible
Debentures and Warrant Shares upon the exercise of the Warrants in accordance
with this Agreement and the Warrants is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
14

--------------------------------------------------------------------------------



4.          COVENANTS.
(a)          Compliance with Laws. The Company and its subsidiaries shall comply
with all applicable laws, statutes, rules, regulations, orders, executive
orders, directives, policies, guidelines and codes having the force of law,
whether local, national, or international, as amended from time to time,
including without limitation (i) all applicable laws that relate to an entity
holding cannabis related licenses, cannabis cultivation, dispensing, extraction
and or cannabis related production including but not limited to FinCen Guidance,
money laundering, terrorist financing, financial record keeping and reporting,
(ii) all applicable laws that relate to anti-bribery, anti-corruption, books and
records and internal controls, including the FCPA, (iii) OFAC and any Sanctions
or Sanctions Programs, and (iv) CAATSA and any CAATSA Sanctions Programs, and
will not take any action which will cause the Investor to be in violation of any
such laws; provided, however, the Investor acknowledges that the Company
operates in the Cannabis industry and may not in the future comply with federal
controlled substances and related federal law.
(b)          Form D.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Investor promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities, or obtain an exemption for the Securities
for sale to the Investor at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date.
(c)          Reporting Status.  With a view to making available to the Investor
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents, warrants, and covenants to the
following:
(i)          The Company is subject to the reporting requirements of section 13
or 15(d) of the Exchange Act and has filed all required reports under section 13
or 15(d) of the Exchange Act during the 12 months prior to the date hereof (or
for such shorter period that the issuer was required to file such reports),
other than Form 8-K reports;
(ii)          From the date hereof until all the Securities either have been
sold by the Investor, or may permanently be sold by the Investor without any
restrictions pursuant to Rule 144, (the “Registration Period”) the Company shall
file with the SEC in a timely manner all required reports under section 13 or
15(d) of the Exchange Act and such reports shall conform to the requirement of
the Exchange Act and the SEC for filing thereunder;
(iii)          The Company shall furnish to the Investor so long as the Investor
owns Securities, promptly upon request, (i) a written statement by the Company
that it has complied with the reporting requirements of Rule 144, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested to permit the Investor to sell such securities pursuant
to Rule 144 without registration; and
15

--------------------------------------------------------------------------------



(iv)          During the Registration Period the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
(d)          Use of Proceeds.  The Company shall use the proceeds from the
issuance of the Convertible Debentures and Warrants hereunder in strict
compliance with Exhibit “C” (Use of Proceeds) hereto. So long as any amounts are
outstanding on the Convertible Debentures, the Company shall not pay any related
party obligations except reimbursement of expenses incurred in the ordinary
course of business, all of which related party obligations shall be subordinated
to the obligations owed to the Investor. Neither the Company nor any subsidiary
shall, directly or indirectly, use any portion of the proceeds of the
transactions contemplated herein, or lend, contribute, facilitate or otherwise
make available such proceeds to any Person (i) to make any payment towards any
indebtedness or other obligations of the Company or subsidiary, except to the
extent set forth in Exhibit C; (ii) to pay any obligations of any nature or kind
due or owing to any officers, directors, employees, or shareholders of the
Company or subsidiary, other than salaries payable in the ordinary course of
business of the Company; (iii) to fund, either directly or indirectly, any
activities or business of or with any Person that is identified on the list of
Specially Designated Nationals and Blocker Persons maintained by OFAC, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or Sanctions Programs, (iv) or in any manner or in
a country or territory, that, at the time of such funding, is, or whose
government is, the subject of CAATSA or CAATSA Sanctions Programs or (iv) in any
other manner that will result in a violation of the FCPA, Sanctions or Sanctions
Programs, CAATSA, CAATSA Sanctions Programs or FinCEN Guidance.
(e)          Reservation of Shares.  On the date hereof, the Company shall
reserve for issuance to the Investor 3,750,000 shares for issuance upon
conversions of the Convertible Denture and 1,875,000 shares for issuance upon
exercise of the Warrant purchased at the First Closing and in upon the
occurrence of the Second Closing, the Company shall increase the reserve for
issuance to the Investor to 6,250,000 shares for issuance upon conversions of
the Convertible Debentures and 3,125,000 for issuance upon exercise of the
Warrants (collectively, the “Share Reserve”).  The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Convertible Debentures.  If at any time the
Share Reserve is insufficient to effect the full conversion of the Convertible
Debentures (without taking into account any conversion limitations therein), the
Company shall increase the Share Reserve accordingly.  If the Company does not
have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Company shall call and hold a special meeting of
the shareholders within 30 days of such occurrence, for the sole purpose of
increasing the number of shares authorized.  The Company’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.  Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock.
(f)          Listings or Quotation.  The Company’s Common Stock shall be listed
or quoted for trading on the Primary Market.  The Company shall promptly secure
the listing
16

--------------------------------------------------------------------------------



of all of the Registrable Securities (as defined in the Registration Rights
Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.
(g)          Fees and Expenses.
(i)          The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.
(ii)          On each Closing Date, the Company shall pay to YA Global II SPV
LLC (as designee of the Investor, the “Designee”) (i) a commitment fee in an
amount equal to 6% of the applicable Purchase Price, which amount shall be
deducted by the Investor from the proceeds of the purchase price of each Closing
of the Convertible Debentures and Warrants and paid by the Investor to the
Designee on behalf of the Company, (ii) a due diligence and structuring fee of
$15,000 of which $5,000 has been previously paid and $10,000 shall be deducted
by the Investor from the proceeds of the First Closing of the Convertible
Debentures and paid by the Investor to the Designee on behalf of the Company,
and (iii) an amount not to exceed $20,000 for reimbursement of the Investor’s
outside legal fees and expenses in connection with the negotiations and
preparation of the documents in connection with this transaction and any related
filings, which amount shall be deducted by the Investor from the proceeds of the
First Closing of the Convertible Debentures and paid by the Investor to its
outside counsel.
(h)          Corporate Existence.  So long as any portion of the Convertible
Debentures remains outstanding, the Company shall not directly or indirectly
consummate any merger, reorganization, restructuring, reverse stock split
consolidation, sale of all or substantially all of the Company’s assets or any
similar transaction or related transactions (each such transaction, an
“Organizational Change”) unless, in addition to any rights of the Investor or
such other holder as set for in the Convertible Debentures, prior to the
consummation an Organizational Change, the Company makes appropriate provision
with respect the Investor’s or such other holders’ rights and interests in the
Convertible Debentures (including but not limited to requiring any surviving
company in any merger to assume the Convertible Debentures on terms that provide
the Investor with comparable financial benefits) to ensure that the Investor or
such other holder receives comparable benefits of the Convertible Debentures
following such Organizational Change.
(i)          Transactions With Affiliates.  So long as any portion of the
Convertible Debentures remain outstanding, the Company shall not, and shall
cause each of its subsidiaries not to, enter into, amend, modify or supplement,
or permit any subsidiary to enter into, amend, modify or supplement any
agreement, transaction, commitment, or arrangement with any of its or any
subsidiary’s officers, directors, person who were officers or directors at any
time during the previous 2 years, stockholders who beneficially own 5% or more
of the Common Stock, or Affiliates (as defined below) or with any individual
related by blood, marriage, or adoption to any such individual or with any
entity in which any such entity or individual owns a five percent (5%) or more
beneficial interest (each a “Related Party”), except for (a) customary
employment arrangements and benefit programs on reasonable terms, (b) any
investment in an Affiliate of the
17

--------------------------------------------------------------------------------



Company,  (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company.  “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a 10% or more equity interest in that person or entity, (ii)
has 10% or more common ownership with that person or entity, (iii) controls that
person or entity, or (iv) shares common control with that person or entity. 
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.
(j)          Transfer Agent.  The Company covenants and agrees that, in the
event that the Company’s agency relationship with the transfer agent should be
terminated for any reason prior to a date which is 2 years after the Second
Closing Date or should the Second Closing not occur, the First Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
(k)          Restriction on Issuance of the Capital Stock and Debt. So long as
any portion of the Convertible Debentures remain outstanding, the Company shall
not, without the prior written consent of the Investor, (i) enter into any
security instrument granting the holder a security interest in any of the
cannabis licenses of the Company, or (ii) file any registration statement on
Form S-8.  In addition, if the Company issues its capital stock (i) the Company
must comply with any anti-dilution provisions contained herein, if applicable,
and (ii) if the issuance of capital stock is pursuant to an Approved Stock Plan,
the Company may not grant registration rights with respect to the issuance and
the issuance must be approved by the Company’s Board of Directors.  So long as
any portion of the Convertible Debentures remain outstanding, the Company shall
not, without the prior written consent of the Investor, incur any indebtedness
(i) on terms that are not commercially reasonable taking into account the facts
and circumstances specific to the Company at the time of occurrence, and (ii) at
any time while any event of default under the Convertible Debentures has
occurred and remains uncured.
(l)          Neither the Investor nor any of its affiliates have an open short
position in the Common Stock of the Company, and the Investor agrees that it
shall not, and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the Common Stock as long as any
portion of the Convertible Debentures remain outstanding.
(m)          Review of Public Disclosures.  All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K and     8-K, etc) shall be reviewed and approved for release by the
Company’s attorneys and with respect to From 10-Q and Form 10-K, the Company’s
independent certified public accountants and other material public disclosures
made by the Company, including, without limitation, all material investor press
releases, shall be reviewed and approved for release by the Company’s attorneys.
(n)          Disclosure of Transaction.  Within 4 business days following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the
18

--------------------------------------------------------------------------------



Exchange Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, the form of the Convertible Debentures, the
form of Warrants and the form of the Registration Rights Agreement) as exhibits
to such filing.
(o)          Existing Equity Line of Credit. So long as any portion of the
Convertible Debentures remain outstanding the Company shall not utilize or
effect any advances and or drawdowns pursuant to its outstanding equity line of
credit entered in to with Old Main Capital, LLC.
5.          TRANSFER AGENT INSTRUCTIONS.
The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent.
6.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE FIRST CLOSING.
(a)          The obligation of the Company hereunder to issue and sell the First
Debenture and the First Warrant to the Investor at the First Closing is subject
to the satisfaction, at or before the First Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
(i)          The Investor shall have executed the Transaction Documents to which
it is a party and delivered them to the Company.
(ii)          The Investor shall have delivered to the Company the First Closing
Purchase Price for the First Debenture and First Warrant, minus any fees to be
paid directly from the proceeds the First Closing as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.
(iii)          The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the First Closing Date.
7.          CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE AT THE FIRST
CLOSING.
(a)          The obligation of the Investor hereunder to purchase the First
Debenture and First Warrant at the First Closing is subject to the satisfaction,
at or before the First Closing Date, of each of the following conditions,
provided that these conditions are for the Investor’s sole benefit and may be
waived by the Investor at any time in its sole discretion:
(i)          The Company shall have executed the Transaction Documents to which
it is a party and delivered the same to the Investor.
19

--------------------------------------------------------------------------------



(ii)          The Common Stock shall be authorized for quotation or trading on
the Primary Market, trading in the Common Stock shall not have been suspended
for any reason.
(iii)          The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the First Closing Date
(iv)          The Investor shall have received an opinion of counsel from
counsel to the Company in a form satisfactory to the Investor.
(v)          The Company shall have provided to the Investor an executed
Officer’s Certificate in a form satisfactory to the Investor.
(vi)          The Company shall have provided Investor a true copy of a
certificate of good standing evidencing the formation and good standing of the
Company from the secretary of state (or comparable office) from the jurisdiction
in which the Company is incorporated, as of a date within 10 days of the First
Closing Date.
(vii)          The Company shall have delivered to the Investor a certificate,
executed by an officer of the Company in a form satisfactory to the Investor and
dated as of the First Closing Date, as to (i) the Company’s Article of
Incorporation, (ii) the Bylaws of the Company, (iii) the resolutions as adopted
by the Company's Board of Directors in a form reasonably acceptable to the
Investor, (iv) the Company’s Certificate of Good, each as in effect at the First
Closing.
(viii)          The Company shall have created the Share Reserve.
(ix)          The related party liabilities disclosed on the Company’s Form 10-Q
for the fiscal quarter ended November 30, 2017 shall have been converted into
shares of the Company’s Common Stock at a price per share of $0.3125.
8.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE SECOND
CLOSING.
(a)          The obligation of the Company hereunder to issue and sell the
Second Debenture and the Second Warrant to the Investor at the Second Closing is
subject to the satisfaction, at or before the Second Closing Date, of each of
the following conditions, provided that these conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion:
20

--------------------------------------------------------------------------------



(i)          The Investor shall have delivered to the Company the Purchase Price
for the Second Debenture and the Second Warrant, minus any fees to be paid
directly from the proceeds the Second Closing as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.
(ii)          The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
Second Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Second Closing Date.
(iii)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Second
Debenture;
(iv)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and
(v)          No action, suit or proceeding shall have been commenced by any
Person against any party hereto seeking to restrain or delay the purchase and
sale of the Second Debenture or the Second Warrant or the other transactions
contemplated by this Agreement or any of the other Transaction Documents.
9.          CONDITIONS TO THE INVESTOR’S OBLIGATIONS TO PURCHASE AT THE SECOND
CLOSING.
(a)          The obligation of the Investor hereunder to purchase the Second
Debenture and the Second Warrant at the Second Closing is subject to the
satisfaction, at or before the Second Closing Date, of each of the following
conditions, provided that these conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in its sole discretion:
(i)          The Second Closing shall occur no later than July 22, 2018.
(ii)          The Company shall have executed and delivered to the Investor the
Second Debenture and the Second Warrant.
(iii)          The Common Stock shall be authorized for quotation or trading on
the Primary Market, trading in the Common Stock shall not have been suspended
for any reason.
(iv)          The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Second Closing Date as though made at that time (except for
21

--------------------------------------------------------------------------------



representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Second Closing
Date.
(v)          The Company shall have provided evidence to the Investor of the
transfer of the closing purchase price to Alternative Solutions, LLC in an
amount necessary for the consummation of the Oasis Acquisition;   
(vi)          The Company shall have provided to the Investor an executed
Officer’s Certificate in a form satisfactory to the Investor;
(vii)          The Company shall have delivered to the Investor a bring down
certificate, duly executed by the Chief Executive Officer of the Company, in a
form satisfactory to the Investor and dated as of the Second Closing Date, as to
(i) the Company’s Article of Incorporation, (ii) the Bylaws of the Company,
(iii) the resolutions as adopted by the Company's Board of Directors in a form
reasonably acceptable to the Investor, (iv) a representation that Oasis
Transaction will close simultaneous with the Second Closing Date;
(viii)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Second
Debenture and Second Warrant;
(ix)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
(x)          No action, suit or proceeding shall have been commenced by any
Person against any party hereto seeking to restrain or delay the purchase and
sale of the Second Debenture, the Second Warrant, or the other transactions
contemplated by this Agreement or any of the other Transaction Documents;
(xi)          There shall be no Event of Default under the Transaction
Documents;
(xii)          Neither the Company nor any subsidiary shall have commenced nor
shall there have been commenced on either the Company or any of its subsidiaries
any proceeding under bankruptcy or any proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law in any jurisdiction; and
(xiii)          No event or series of events shall have occurred that has
resulted in a Material Adverse Effect.
(xiv)          The Second Closing Confirmation (as defined in the Transfer Agent
Instructions shall have been executed by the Company and delivered to the
transfer agent.
22

--------------------------------------------------------------------------------



10.          INDEMNIFICATION.
(a)          In consideration of the Investor’s execution and delivery of this
Agreement and acquiring the Convertible Debentures the Conversion Shares upon
conversion of the Convertible Debentures, the Warrants and the Warrant Shares
upon exercise of the Warrants hereunder, and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, protect,
indemnify and hold harmless the Investor, and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Investor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Investor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Investor Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Convertible Debenture or the other Transaction Documents or officer
certificate,  bring down certificate or board resolution, contemplated hereby or
thereby and delivered at each Closing, (b) any breach of any covenant, agreement
or obligation of the Company contained in this Agreement, or the other
Transaction Documents or officer certificate, bring down certificate or board
resolution contemplated hereby or thereby and delivered at each Closing, or (c)
any cause of action, suit or claim brought or made against such Investor
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement, the Transaction Documents or
officer certificate, bring down certificate or board resolution, document or
agreement executed pursuant hereto by any of the parties hereto and delivered at
Closing, unless resulting from the Investor’s breach of any material
representations or warranties hereunder or in any Transaction Document or the
Investor’s failure to comply with any material covenant, agreement or obligation
contained herein or in any transaction document or any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Convertible Debentures.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
(b)          In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Investors in this Agreement, any Transaction Document,  or “Accredited Investor”
letter contemplated hereby or thereby executed by the Investor and delivered at
Closing, (b) any breach of any covenant, agreement or obligation of the Investor
contained in this Agreement or the Transaction Documents contemplated hereby or
thereby executed by the Investor and delivered at each Closing, or (c) any cause
of action, suit or claim brought or made against such Company Indemnitee based
on material misrepresentations by the Investor or due to a material breach by
the Investor of this Agreement, any Transaction Document or “Accredited
23

--------------------------------------------------------------------------------



Investor” letter and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement, the Transaction Documents executed
pursuant hereto by any of the parties hereto and delivered at Closing.  To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
11.          COMPANY LIABILITY.
(a)          The Company shall be liable for all debt, principal, interest, and
other amounts owed to the Investor by Company pursuant to this Agreement, the
Transaction Documents, or any other agreement, whether absolute or contingent,
due or to become due, now existing or hereafter arising (the “Obligations”) and
the Investor may proceed against the Company to enforce the Obligations without
waiving its right to proceed against any other party. This Agreement and the
Convertible Debentures are a primary and original obligation of the Company and
shall remain in effect notwithstanding future changes in conditions, including
any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between the Investor and the Company.
(b)          Notwithstanding any other provision of this Agreement or any other
Transaction Document the Company irrevocably waives, until all obligations are
paid in full, all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Company to the rights of Investor
under the Transaction Documents) to seek contribution, indemnification, or any
other form of reimbursement from the Company, or any other person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Company with respect to the Obligations in connection with
the Transaction Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by the Company with respect to the Obligations in connection
with the Transaction Documents or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to the Company in
contravention of this Section, the Company shall hold such payment in trust for
the Investor and such payment shall be promptly delivered to the Investor for
application to the Obligations, whether matured or unmatured.
12.          GOVERNING LAW: MISCELLANEOUS.
(a)          Governing Law; Mandatory Jurisdiction. TO INDUCE INVESTOR TO
PURCHASE THE CONVERTIBLE DEBENTURES, THE COMPANY IRREVOCABLY AGREES THAT ANY
DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH
CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE COURTS SITTING IN UNION COUNTY,
NEW JERSEY AND THE FEDERAL COURTS SITTING IN NEWARK, NEW JERSEY; PROVIDED,
HOWEVER, INVESTOR MAY, AT ITS SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY
OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A
24

--------------------------------------------------------------------------------



“MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH NEW JERSEY LAW. THE COMPANY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
COMPANY AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW,
RULE OF COURT OR OTHERWISE
(b)          Counterparts.  This Agreement may be executed in 2 or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and physically or electronically delivered to the other party.
(c)          Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Investor in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Investor with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Investor’s election.
(d)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
(e)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
(f)          Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and
25

--------------------------------------------------------------------------------



persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Investor makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
13.          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered upon:  (i) receipt, when
delivered personally, (ii) 1 business day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same, or  (iii) receipt, which shall mean
the next business day if such notice is sent after 5:00pm EST, when sent by
electronic mail (provided that the electronic mail transmission is not returned
in error or the sender is not otherwise notified of any error in transmission.
The addresses and e-mail addresses for such communications shall be:
 
If to the Company, to:
CLS Holdings USA, Inc.
 
11767 South Dixie Highway – Suite 115
 
Miami, FL 33156
 
Attention:    Jeffrey L. Binder
Telephone:  (305)992-2500
Email:            jeff@clslabs.com
  jeff@jbinder.net
 
With a copy to:
 
Broad and Cassel LLP
One North Clematis Street – Suite 500
West Palm Beach, FL 33401
 
Attention:    Kathleen L. Deutsch, Esq.
Telephone:  (561)832-3300
Email:            kdeutsch@broadandcassel.com
                      kathydash@aol.com

 
If to the Investor:
YA II PN, Ltd.
 
c/o Yorkville Advisors Global, LP
1012 Springfield Avenue
 
Mountainside, NJ  07092
 
Attention:    Mark Angelo
 
Telephone:  (201) 536-5114
Email:            mangelo@yorkvilleadvisors.com
   
With a copy to:
David Gonzalez, Esq.
 
1012 Springfield Avenue
 
Mountainside, NJ  07092
 
Telephone:  (201) 536-5109
 
Email:            dgonzalez@yorkvilleadvisors.com
   legal@yorkvilleadvisors.com
   

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 business days prior
26

--------------------------------------------------------------------------------



to the effectiveness of such change.  Written confirmation of receipt (i) given
by the recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s computer containing the
time, date, recipient’s electronic mail address and the text of such electronic
mail or (iii) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by electronic mail or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
(a)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Investor shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other party hereto.
(b)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
(c)          Survival.  Unless this Agreement is terminated under Section 11(f),
all agreements, representations and warranties contained in this Agreement or
made in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.
(d)          Publicity.  The Company and the Investor shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Investor, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Investor in
connection with any such press release or other public disclosure prior to its
release and Investor shall be provided with a copy thereof upon release
thereof).
(e)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(f)          Termination.  In the event that the First Closing shall not have
occurred on or before 5th business days from the date hereof due to the
Company’s or the Investor’s failure to satisfy the conditions set forth in
Sections 6, 7, 8 and 9 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
(g)          Brokerage.  The Company represents that no broker, agent, finder or
other party has been retained by it in connection with the transactions
contemplated hereby and that no other fee or commission has been agreed by the
Company to be paid for or on account of the transactions contemplated hereby.
27

--------------------------------------------------------------------------------



(h)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Investor and the Company has affixed their
respective signatures to this Securities Purchase Agreement as of the date first
written above.




COMPANY:
CLS HOLDINGS USA, INC, a Nevada corporation




By:  /s/ Jeffrey I. Binder                             
Name: Jeffrey I. Binder
Title:   Chairman and CEO


INVESTOR:
YA II PN, LTD.
By:   Yorkville Advisors Global, LP
Its:    Investment Manager


By:    Yorkville Advisors Global II, LLC
Its:     General Partner




By: /s/ Matthew Beckman                         
Name:  Matthew Beckman
Title:  Managing Member


29

--------------------------------------------------------------------------------





LIST OF EXHIBITS:


Disclosure Schedule


Exhibit A – Form of Convertible Debenture


Exhibit B – Form of Warrant


Exhibit C – Use of Proceeds






 

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE


Schedule 3(a) – Subsidiaries:
CLS Labs, Inc.
CLS Labs Colorado, Inc.
Schedule 3(b) - Security Interests Granted:
None
Schedule 3(e) – Capitalization:
See attached
Schedule 3(dd) – Registration Rights:
Darling Capital, LLC
Efrat Investments, LLC
David Lamadrid
Jeffrey Binder
Frank Koretsky
Raymond Keller
Newcan Investment Partners, LLC
 

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
DISCLOSURE SCHEDULE


Schedule 3(e) – Capitalization –



1.
A five year warrant to purchase up to 205,238 Units at a price of $1.25 per Unit
to be issued to Westpark Capital Inc. in connection with the WestPark Offering,
with each Unit comprised of four shares of the Company’s Common Stock and a
four-year warrant to purchase one share of Company’s Common Stock at $0.75 per
share.




2.
Up to 234,000 shares of the Company’s Common Stock issuable to Starcity Capital
LLC pursuant to a Consulting Agreement dated March 2, 2018, as amended, with
118,000 shares earned as of the date hereof and 116,000 remaining to be earned
pursuant to the terms of the agreement.

 

 


 

--------------------------------------------------------------------------------

EXHIBIT C
USE OF PROCEEDS


Working Capital and the repayment of all amounts due to FirstFire Global
Opportunities Fund, LLC
 
 
 
 
 
 
 